MICHAEL T. CRONIN, ESQUIRE CLEARWATER, FLORIDA 33756 EMAIL: MIKEC@JPFIRM.COM TELEPHONE: (727) 461-1818 DIRECT: (727) 330-3613 FILE NO. September 29, 2014 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Edwin Kim, Staff Attorney Re:Bulova Technologies Group, Inc. Form 10-K for the Fiscal Year Ended September 30, 2013 Filed January 13, 2014 Form 10-Q for the Fiscal Quarter Ended June 30, 2014 Filed August 19, 2014 File No. 000-09358 Dear Mr. Kim: As a follow-up to our telephone conversation on Friday, September 26, 2014, this letter confirms that we will assist Bulova Technologies Group, Inc. in responding to the staff’s comment letter dated September 18, 2014. Given the nature of comments, we are respectfully requesting an initial 10-day extension to the registrant’s initial response. Sincerely, JOHNSON, POPE, BOKOR, RUPPEL & BURNS, LLP By: /s/
